818 F.2d 29Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Vernon MCCARTNEY, Plaintiff-Appellant,v.Jack ALSOP, Prosecutor, Webster County, Webster Springs, WV,Defendant- Appellee.
No. 87-7014.
United States Court of Appeals, Fourth Circuit.
Submitted March 27, 1987.Decided May 5, 1987.

Vernon McCartney, appellant pro se.
AFFIRMED.
Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  William M. Kidd, District Judge.  (C/A 85-216-E(K))
Before MURNAGHAN and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  McCartney v. Alsop, C/A No. 85-216-E(K) (N.D.W.Va., Jan. 20, 1987).


2
AFFIRMED.